Exhibit B
Case: 1:18-cv-01049 Document #: 130 Filed: 08/12/19 Page 1 of 15 PageID #:29153




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION

LASHAWN EZELL,                            )
                                          )
                  Plaintiff,              )     No. 18 C 1049
      v.                                  )
                                          )     Hon. Virginia M. Kendall
CITY OF CHICAGO, et al.,                  )
                                          )
                   Defendants.            )
LAROD STYLES,                             )
                                          )
                  Plaintiff,              )     No. 18 C 1053
      v.                                  )
                                          )
CITY OF CHICAGO, et al.,                  )
                                          )
                   Defendants.            )

CHARLES JOHNSON,                          )
                                          )
                  Plaintiff,              )     No. 18 C 1062
      v.                                  )
                                          )
CITY OF CHICAGO, et al.,                  )
                                          )
                   Defendants.            )
TROSHAWN MCCOY,                           )
                                          )
                  Plaintiff,              )     No. 18 C 1068
      v.                                  )
                                          )
CITY OF CHICAGO, et al.,                  )
                                          )
                   Defendants.            )




                                      1
    Case: 1:18-cv-01049 Document #: 130 Filed: 08/12/19 Page 2 of 15 PageID #:29153




                             MEMORANDUM OPINION AND ORDER

          Plaintiffs LaShawn Ezell, Larod Styles, Charles Johnson, and Troshawn McCoy each filed

a nearly identical civil rights action 1 against the City of Chicago, Cook County, a number of

Chicago Police Officers, 2 and former Cook County State’s Attorney Joseph Alesia. Each asserts

claims stemming from his wrongful conviction in 1998 for crimes related to the double murder of

Khaled Ibrahim and Yousef Ali including: several claims pursuant to 42 U.S.C. § 1983 against the

Defendant Officers and Defendant Alesia for allegedly coercing his false confession, fabricating

evidence, and withholding and suppressing exculpatory evidence (Counts I–VI); a claim for

municipal liability under Monell 3 against the City alleging that its policies, practices and customs

and/or inadequate training, discipline and supervision caused the unconstitutional acts committed

the Defendant Officers and Plaintiffs’ resulting injuries (Count VII); and state law claims for

malicious prosecution against the Defendant Officers (Count VIII), intentional infliction of

emotional distress and civil conspiracy against the Defendants Officers and Defendant Alesia

(Counts IX and X), respondeat superior liability against the City (Count XI) and indemnification

against the City and Cook County (Count XII). (See, e.g., Dkt. 1). Plaintiffs’ cases were

consolidated before this Court for the purpose of discovery. (Dkts. 39, 46). The City now seeks

to bifurcate and stay discovery on Plaintiffs’ Monell claims (Count VII) against it. For the




1
 See Ezell v. City of Chi., et al., No. 18 C 1049 (N.D. Ill) (Dkt. 1); Styles v. Cassidy, et al., No. 18 C 1053
(N.D. Ill.) (Dkt. 1); Johnson v. Cassidy, et al., No. 18 C 1062 (N.D. Ill.) (Dkt. 1); McCoy v. Cassidy (#2027),
et al., No. 18 C 1068 (N.D. Ill.) (Dkt. 1).
2
  All Plaintiffs name the following Chicago Police Officers as Defendants in their Complaints: James
Cassidy, Kenneth Boudreau, Luke Daly, Francis Valadez, Bernard Ryan, John Bloore, J. Fine, the
Administrator of the Estate of Thomas Coughlin, Thomas Richardson, Dwayne Davis, Larry Tuider, and
Fred Bonke. Plaintiffs Ezell and McCoy also name Officer Cheryl Green as a Defendant in their Complaint
and Plaintiff Styles names Officer Steven Terrell as a Defendant in his.
3
    Monell v. New York Dep’t of Soc. Servs. of City of New York, 436 U.S. 658 (1978).

                                                      2
    Case: 1:18-cv-01049 Document #: 130 Filed: 08/12/19 Page 3 of 15 PageID #:29153




following reasons, the City’s Motion to Bifurcate and Stay Discovery on Plaintiffs’ Monell Claims

(Dkt. 81) 4 is granted.

                                          BACKGROUND

        Plaintiffs cases stem from the 1995 murders of Khaled Ibrahim and Yousef Ali. The

following summary of the allegations is based on the facts as alleged in Plaintiffs’ Complaints.

        Around 6:30 p.m. on December 4, 1995, two men visited Elegant Auto, a used car lot on

Chicago’s South Side owned by Ibrahim and Ali. (Dkt. 1 at ¶ 15). The men examined and touched

two vehicles and then left. (Id.). They returned around 7:00 p.m., shot and killed Ibrahim and Ali

execution-style in their office, stole two cars, and fled. (Id. at ¶ 16). That evening, CPD

investigators lifted fingerprints and palm prints from the cars the perpetrators had touched during

their initial visit to the lot. (Id. at ¶ 18). They also lifted fingerprints from the two stolen vehicles

once they were recovered early the next morning. (Id. at ¶ 19). None of these prints matched any

Plaintiff. (Id. at ¶ 20).

        On December 6, the Defendant Officers arrested Plaintiff McCoy who was 17 at the time

at his high school without any reason to believe he was involved in the murders and took him to

the police station, isolated him, denied him counsel, harshly interrogated him and fed him

information about the murders. (Id. at ¶¶ 21–22). Eventually, McCoy succumbed to the coercive

tactics and gave a false and inculpatory statement to Defendants. (Id. at ¶ 23). In the false

confession, McCoy stated that he and Ezell were acting as lookouts for Johnson and Styles who

planned to steal a car from Elegant Auto when he and Ezell heard gunshots and saw Johnson and

Styles leave the lot in two stolen cars. (Id. at ¶ 25).



4
 See also Styles, No. 18 C 1053 (Dkt. 52); Johnson, No. 18 C 1062 (Dkt. 69); McCoy, No. 18 C 1068 (Dkt.
25).

                                                   3
 Case: 1:18-cv-01049 Document #: 130 Filed: 08/12/19 Page 4 of 15 PageID #:29153




       The Defendant Officers used McCoy’s coerced confession to then arrest Styles, Johnson

and Ezell without probable cause. (Id. at ¶ 26). After arresting Styles, who was 16 at the time,

Defendants interrogated him for hours without an attorney, parent, guardian or other adult present.

(Id. at ¶ 28). Defendants eventually brought in a youth officer who never spoke and did nothing

to intervene or protect Styles. (Id. at ¶ 29). Styles initially denied any involvement in the murders

but after several hours, gave a false and inculpatory statement. (Id. at ¶ 31).

       Defendants arrested Johnson, who was 19 at the time, at his home. (Id. at ¶ 32). Upon

learning he had been arrested for murder, Johnson immediately denied any involvement in the

crime. (Id. at ¶ 35). Despite being subjected to hours of hostile and aggressive interrogation,

Johnson continued to proclaim his innocence. (Id. at ¶ 36). Eventually after more than ten hours

of questioning and denying Johnsons’ requests to contact an attorney, Defendants misled Johnson

into signing a false confession to being a shooter in the murders. (Id. at ¶¶ 42–44).

       Ezell was 15 at the time he was arrested. (Id. at ¶ 46). The Defendant Officers took him

to police headquarters, interrogated him without any attorney, parent or guardian present, and

denied his requests to see his grandmother. (Id. at ¶ 47–51). A youth officer was present during

portions of the interrogation but did nothing to intervene or to protect Ezell. (Id. at ¶ 50). Despite

initially denying any involvement in the crimes, Ezell was eventually coerced by the Defendant

Officers into signing a false confession. (Id. at ¶ 52).

       In January 1998, Styles and Johnson were tried jointly before separate juries and each

found guilty of first-degree murder and armed robbery and sentenced to life in prison without the

possibility of parole. (Styles, Dkt. 1 at ¶¶ 49–52; Johnson, Dkt. at ¶¶ 48–51). In November 1998,

Plaintiffs Ezell and McCoy were tried jointly before separate juries; each was found guilty of

armed robbery but the jury did not reach a verdict on the first-degree murder charge against



                                                  4
 Case: 1:18-cv-01049 Document #: 130 Filed: 08/12/19 Page 5 of 15 PageID #:29153




McCoy. (Ezell, Dkt. 1 at ¶¶ 53–56; McCoy, Dkt. 1 at ¶¶ 49–52). Ezell was sentenced to 20 years

in prison. (Ezell, Dkt. 1 at ¶ 56). McCoy eventually pled guilty to murder and was sentenced to

55 years for murder and 30 years for armed robbery. (McCoy, Dkt. 1 at ¶ 52).

       In 2009, the state court ordered that the fingerprints from the murder investigation be

reanalyzed and uploaded to the Automated Fingerprint Identification System. (Ezell, Dkt. 1 at ¶

58). This testing excluded Plaintiffs and matched the prints to three other previously unidentified

men. (Id.). The state court granted each Plaintiff a new trial based on newly-discovered evidence

and the State’s Attorney’s Office dismissed all charges against them. (Id. at ¶ 59; Styles, Dkt. 1 at

¶¶ 55–57; Johnson, Dkt. 1 at ¶¶ 54–56; McCoy, Dkt. 1 at ¶ 55). Each Plaintiff filed a petition for

a Certificate of Innocence and on January 22, 2018, the Court granted their petitions. (Ezell, Dkt.

1 at ¶ 60; Styles, Dkt. 1 at ¶ 58; Johnson, Dkt. 1 at ¶ 57; McCoy, Dkt. 1 at ¶ 56). Ezell served 10

years in prison and had been released in 2005. (Ezell, Dkt. 1 at ¶ 56). Styles, Johnson and McCoy

each served approximately 21 years in prison before being released. (Styles, Dkt. 1 at ¶ 56;

Johnson, Dkt. 1 at ¶ 55; McCoy, Dkt. 1 at ¶ 52).

       On February 12, 2018, Plaintiffs filed the present actions seeking to recover damages

pursuant to 42 U.S.C. § 1983 and various state-law claims for the physical harm, mental suffering,

and loss of normal life caused by the Individual Defendants’, the City’s, and Cook County’s

alleged misconduct. (See, e.g., Ezell, Dkt. 1 at ¶ 64).

                                       LEGAL STANDARD

       Under Federal Rule of Civil Procedure 42(b), the Court has considerable discretion to

separate claims or issues for trial if the separation would prevent prejudice to a party or promote

judicial economy. Chlopek v. Fed. Ins. Co., 499 F.3d 692, 700 (7th Cir. 2007) (citing Houseman

v. U.S. Aviation Underwriters, 171 F.3d 1117, 1121 (7th Cir. 1999)); Fed. R. Civ. P. 42(b); see



                                                   5
 Case: 1:18-cv-01049 Document #: 130 Filed: 08/12/19 Page 6 of 15 PageID #:29153




also Treece v. Hochstetler, 213 F.3d 360, 365 (7th Cir. 2000). “If one of these criteria is met, the

district court may order bifurcation as long as doing so will not prejudice the non-moving party or

violate the Seventh Amendment,” which guarantees a jury trial for civil cases in federal court. Id.

at 700 (citing Krocka v. City of Chi., 203 F.3d 507, 516 (7th Cir. 2000)). Federal Rule of Civil

Procedure 26(d) also permits a court to stay discovery on Monell claims. Fed. R. Civ. P. 26(d);

see also, e.g., Horton v. City of Chi., No. 13-CV-6865, 2016 WL 316878, at *2 (N.D. Ill. Jan. 26,

2016); Saunders v. City of Chi., 146 F. Supp. 3d 957, 968 (N.D. Ill. 2015).

       Motions for bifurcation are “now commonplace” and “there is a growing body of precedent

in this district for both granting and denying bifurcation in § 1983 cases.” See, e.g., Allison v.

Gallagher, No. 10 C 6887, 2012 WL 4760863, at *1 (N.D. Ill. Oct. 5, 2012) (quoting Elrod v. City

of Chi., 2007 WL 3241352, at *2 (N.D. Ill. Nov.1, 2007)); see also, e.g., Rodriguez v. City of Chi.,

No. 17 CV 7248, 2018 WL 3474538, at *2 (N.D. Ill. July 19, 2018). “Such motions and the

inclination of many judges to grant them stems in large part from the recognition that, often,

‘claims of municipal liability require an extensive amount of work on the part of plaintiff’s

attorneys and experts, and an extraordinary amount of money must be spent in order to prepare

and prove them.’” See, e.g., Horton, 2016 WL 316878, at *2 (quoting Moore v. City of Chi., 2007

WL 3037121, at *9 (N.D. Ill. Oct.15, 2007)); see also, e.g., Allison, 2012 WL 4760863, at *1

(same). Deciding whether to bifurcate a plaintiff’s Monell claim is left to the Court’s sound

discretion and “must be done on case-by-case basis, looking at the specific facts and claims

presented.” See, e.g., Rodriguez, 2018 WL 3474538, at *2; Estate of Loury by Hudson v. City of

Chi., No. 16 C 4452, 2017 WL 1425594, at *2 (N.D. Ill. Apr. 20, 2017); Ojeda-Beltran v. Lucio,

No. 07 C 6667, 2008 WL 2782815, at *1 (N.D. Ill. July 16, 2008).




                                                 6
     Case: 1:18-cv-01049 Document #: 130 Filed: 08/12/19 Page 7 of 15 PageID #:29153




                                             DISCUSSION

         The City argues bifurcation of Plaintiffs’ Monell claims is appropriate under Federal Rule

of Civil Procedure 42 because bifurcation (1) best serves the interests of efficient litigation and

judicial economy and (2) will assist in eliminating the risk of unfair prejudice and potential

unnecessary expense to the parties without prejudicing Plaintiffs’ ability to recover compensatory

damages. (Dkt 81). In support its Motion, the City stresses that Plaintiffs’ Monell claims are

dependent first on their claims against the Defendant Officers. (Id. at 6–9). The City has also

offered to consent to a limited entry of judgment against it should the court or a jury find the

Defendant Officers committed a violation of Plaintiffs’ constitutional rights, even if the Officers

are protected from civil liability due to qualified immunity, without Plaintiffs having to prove any

of the elements required to hold the City liable under Monell. (Id. at 8). 5 Plaintiffs argue in

response that their proposed, “streamlined” approach to the discovery and presentation of their

Monell claims will avoid the great burden the City claims will be imposed on the court and the

parties if its Motion is denied and that the City’s Motion ignores the prejudice to Plaintiffs and the

public if Plaintiffs are deprived of the opportunity to hold the City directly liable for the systemic

failures that result in false confessions and wrongful convictions. (Dkt. 91).

I.       Interests of Litigation and Judicial Economy

         The City argues first that bifurcation best serves the interests of litigation and judicial

economy because Plaintiffs’ Monell claims are “entirely dependent” on the actions of the


5
  The City provided with its Motion a proposed Limited Consent of Entry of Judgment Against Defendant
City of Chicago for each Plaintiff. (Dkt. 81-1, 81-2, 81-3, and 81-4). Each Limited Consent denies liability
for the Monell claims; consents to the entry of judgment against the City for compensatory damages and
reasonable attorney fees if any Defendant Officer or former or present employee disclosed by Plaintiff is
found liable for a violation of Plaintiff’s constitutional rights or is found to have violated Plaintiff’s
constitutional rights but not liable because of qualified immunity; and waives its right under Monell not to
be held liable for damages without proof that its “policy, custom or practice” caused the alleged violation.
(See, e.g., Dkt. 81-1).

                                                     7
  Case: 1:18-cv-01049 Document #: 130 Filed: 08/12/19 Page 8 of 15 PageID #:29153




Defendant Officers. (Dkt. 81 at 6). “[I]t is established that a municipality cannot be held liable

[under Monell] without an underlying violation of the Constitution by a municipal employee.” See

Elizarri v. Sheriff of Cook Cty., 901 F.3d 787, 791 (7th Cir. 2018); see also Sallenger v. City of

Springfield, Ill., 630 F.3d 499, 504 (7th Cir. 2010) (same); Matthews v. City of E. St. Louis, 675

F.3d 703, 709 (7th Cir. 2012) (“Here, there was no constitutional violation, therefore no municipal

liability.”). However, while a municipality’s liability is dependent on its employees’ actions, it is

not necessarily dependent on its employees’ liability. As the City concedes, “a municipality can

be held liable under Monell, even when its officers are not, unless such a finding would create

an inconsistent verdict.” Thomas v. Cook Cty. Sheriff’s Dep’t, 604 F.3d 293, 305 (7th Cir. 2010)

(citing City of Los Angeles v. Heller, 475 U.S. 796, 798–99 (1986)) (emphasis in original); (see

Dkt. 81 at 6). To make this determination, the Court “must look to the nature of the constitutional

violations, the theory of municipal liability and the defenses set forth.” Id.

       Here, each Plaintiff alleges the Defendant Officers violated his constitutional rights by

coercing his false confession, fabricating evidence used against him, and/or concealing

exculpatory evidence to which he was lawfully entitled.             Plaintiffs’ Monell claims relate

specifically to these allegedly unconstitutional practices. (See, e.g., Dkt. 1 at ¶ 108 (“The actions

of the individual Defendant officers were undertaken pursuant the policies and practices of the

CPD.”)). Specifically, Plaintiffs allege the City maintained and implemented a list of nine policies,

practice and customs that were the “direct and proximate cause (i.e., a moving force) of the

unconstitutional acts and perjury committed by the named Defendants” and failed to properly train,

discipline, or supervise the Defendant which “likewise acted as a direct and proximate cause (i.e.,

a moving force) of the injuries” to Plaintiffs. (Id. at ¶ 112). In other words, according to Plaintiffs’

own Monell claims as alleged in their Complaints, the harm caused by these policies and/or failure



                                                   8
    Case: 1:18-cv-01049 Document #: 130 Filed: 08/12/19 Page 9 of 15 PageID #:29153




to train could only manifest itself through the Defendant Officers’ actions. Therefore, the City

cannot be found liable under Monell unless Plaintiffs prove that one or more of the Defendant

Officers committed a constitutional violation under § 1983 as alleged in Counts I–VI. See, e.g.,

Williams v. City of Chi., 214 F. Supp. 3d 1060, 1080–81 (N.D. Ill. 2018). Plaintiffs do not dispute

this.

        Additionally, the fact that the Defendant Officers have asserted qualified immunity

defenses is of no event here. The question is whether the Officers committed the constitutional

violation(s) underlying Plaintiffs’ Monell claims, not whether they can be held liable for them.

Furthermore, the City has guaranteed that so long as Plaintiffs succeed in showing a constitutional

violation occurred, they will recover compensatory damages from the City without anything

more—either as indemnification for a judgment entered against the Defendant Officers 6 or, if the

Defendant Officers are found to be immune from liability, against the City pursuant to the proposed

Limited Consents. (See, e.g., Dkt 81-1). In either scenario, the question of whether any Defendant

Officer committed a constitutional violation is dispositive; Plaintiffs’ claims for compensatory

damages can be resolved without ever delving into any Monell claim. In fact, having already

recovered in their suit against the Officers, Plaintiffs would be barred from then pursuing damages

for the same injuries against the City regardless. See Swanigan v. City of Chicago, 881 F.3d 577,

582 (7th Cir. 2018) (“Federal common law prevents § 1983 plaintiffs from recovering twice for

the same injury. That means [plaintiff] cannot recover from the City for the prolonged detention




6
 The City has admitted that the named Defendant Officers were acting within the scope of the employment
at all relevant times during their encounters with Plaintiffs, see, e.g., Dkt. 66 at ¶ 10, and therefore would
be required to indemnify any Defendant Officer for any judgment of liability entered against him. See 745
ILCS 10/9-102 (“A local public entity is empowered and directed to pay any tort judgment or settlement
for compensatory damages (and may pay any associated attorney’s fees and costs) for which it or an
employee while acting within the scope of his employment is liable.”).

                                                      9
 Case: 1:18-cv-01049 Document #: 130 Filed: 08/12/19 Page 10 of 15 PageID #:29153




because he was compensated for that constitutional violation in his suit against the officers.”)

(citation omitted).

        The City argues next that the extensive fact and expert discovery required to address

Plaintiffs’ broad-reaching Monell claims would not only be unnecessary to resolve Plaintiffs’

claims for compensatory damages but also overly burdensome to the parties and to the Court.

Plaintiffs contend the City “vastly overstates” the burden its Monell claims will impose on the

parties and the Court. (Dkt. 91 at 11). But indeed, Plaintiffs’ Monell claims are much broader

than their claims against the Defendant Officers. The Monell claims are based on nine distinct

policies, practices, and customs, each of which is in itself quite broad in scope: (1) improperly

coercing confessions from witnesses, suspects and arrestees; (2) manufacturing, fabricating or

using suggestive tactics to obtain statements from suspects and witnesses; (3) denying access to or

failing to notify the parents and/or guardians of a juvenile in custody; (4) filing false police reports

or giving false statements about coercive interrogations and false confessions; (5) suppressing

evidence concerning the circumstances of coercive interrogations and false confessions; (6)

prosecuting and incarcerating individuals based on false confessions obtained through coercive

interrogations; (7) failing to video or audio record interrogations; (8) failing to properly train,

supervise, discipline, transfer, monitor, counsel and/or otherwise control officers; and (9)

maintaining a “code of silence” within CPD. (See, e.g., Dkt. 1 at ¶ 110). The Monell claims also

allege these policies were maintained and implemented not only by the Chicago Police Department

but also the Office of Professional Standards, Police Superintendents, Police Board, Mayor, City

Counsel and Corporation Counsel. (See, e.g., id.). As the City correctly recognizes, whether any

of the above-listed policies constituted a “widespread practice” that resulted in similar incidents

of coerced confessions and/or fabrication or suppression of evidence is immaterial to the question



                                                  10
 Case: 1:18-cv-01049 Document #: 130 Filed: 08/12/19 Page 11 of 15 PageID #:29153




of whether any individual Defendant Officer coerced a confession, fabricated evidence or

suppressed evidence in one of the Plaintiff’s cases. (See Dkt. 81 at 11). Therefore, while there

will inevitably be some overlap, the evidence required to prove the Monell claims will be

substantially different than that required to prove the discrete claims against the individual

Defendant Officers. See, e.g., Williams, 315 F. Supp. 3d at 1083 (individual and Monell claims

did not significantly overlap); Ojeda-Beltran, 2008 WL 2782815, at *2 (same).

       Plaintiffs argue their Monell claims would not overwhelm this case as the City fears

because they intend to “streamline” the discovery and trial presentation of these claims. (Dkt. 91

at 6). Specifically, Plaintiffs claim they intend to prove: (1) the City’s widespread practice of

coercing false confessions with a list of 67 cases listed on the National Registry of Exonerations

in which a Chicago Police detective obtained a confession from a person who was later cleared of

the charges and with testimony by one or two experts summarizing the patterns of coercion and

misconduct observed after reviewing materials (including confession statements, police

statements, transcripts from criminal proceedings and civil litigation and other court records) from

these 67 cases; (2) that the City had notice of the problem of widespread false confessions through

transcripts of City Council meetings and statements by Chicago Mayors related to the pattern of

torture under Jon Burge and evidence obtained through “targeted 30(b)(6) depositions of

policymakers during the relevant time period”; (3) the City’s deliberate indifference to officers’

coercing false confessions with “a single interrogatory and/or response to a single request for

admission” that no CPD officer has ever been meaningfully investigated or disciplined after the

City learned he or she had elicited a false confession from an innocent person. (Id. at 7–9).

       As an initial matter, Plaintiffs’ “streamlined” approach oversimplifies their Monell claims,

ignoring the nine separate policies alleged, some of which are not necessarily related, at least as



                                                11
 Case: 1:18-cv-01049 Document #: 130 Filed: 08/12/19 Page 12 of 15 PageID #:29153




alleged in the Complaints, only to the coercion of false confessions. (See, e.g., Dkt. 1 at ¶ 109

(failing to video or audio record interrogations, failing to properly train officers, and maintaining

a “code of silence”)). The proposed approach also ignores the City’s strategy for defending against

the Monell claims. For example, the City disputes that it would readily admit that no CPD officer

had been disciplined for coercing a false confession as Plaintiffs assume; if true, Plaintiffs would

be required to take additional Monell discovery on the deliberate indifference element even if they

currently do not intend to do so. The City also notes that even if discovery were to limited largely

to requests for documents with only “targeted” depositions as Plaintiffs propose, the City would

still be required to examine and produce thirty-five years’ worth records concerning the 67 cases

Plaintiffs have identified on the National Registry of Exonerations (13 of which, according to

Defendants, are currently being litigated) as well as various CPD procedures regarding

interrogations, prosecutions, training, supervision and discipline. (Dkt. 96 at 8).

       Indeed, Plaintiffs provide no guarantee that Monell discovery could be limited in the

manner proposed. Each party has a right under Federal Rule of Civil Procedure to any discovery

that is relevant to a claim or defense and proportional to the needs of the case. Fed. R. Civ. P.

26(b)(1). This gives the parties considerable leeway if and when Monell discovery is permitted;

relevance and proportionality act as relatively insignificant limits here given the broad scope of

Plaintiffs’ Monell claims as alleged. Moreover, Defendants have already indicated they would at

least attempt to seek broader discovery than Plaintiffs’ “streamlined” approach anticipates, thereby

giving rise to numerous discovery disputes. (See, e.g., Dkt. 96 at 8). While it is true the Court

could in its authority to exercise broad discretion over the discovery process monitor and limit

Monell discovery as it progressed, see Fed. R. Civ. P. 26(b)(2)(C); Montanez v. Simon, 755 F.3d

547, 552 (7th Cir. 2014), doing so is not without cost and, particularly in a complicated case such



                                                 12
 Case: 1:18-cv-01049 Document #: 130 Filed: 08/12/19 Page 13 of 15 PageID #:29153




as this one that would undoubtedly require frequent judicial intervention and impose a great (and

unnecessary) burden on the Court’s already-limited time and resources. Surely it would be more

prudent to exercise that discretion now by bifurcating the Monell claims altogether. See Treece,

213 F.3d at 365 (“[B]ifurcation avoided the needless costs and burdens of a second trial, as well

as, but not limited to, the waste of the valuable time and resources of the court, and the

inconveniencing of witnesses, especially in light of the fact that the City agreed to entry of

judgment against itself should the jury enter a finding of liability against [the individual

defendant].”). (quotation omitted).

       As both Plaintiffs and the City acknowledge, the case against the Defendant Officers is

already complicated, involving four Plaintiffs, more than a dozen named defendants and requiring

discovery into events that occurred more than twenty years ago. See Dkt. 81 at 5 (“Even absent

Monell, the parties’ disclosures included over 100 witnesses to the underlying arrest and criminal

prosecution, and over 100,000 pages of documents were produced.”); Dkt. 91 at 4 (“The City

correctly notes that discovery relating to the individual liability claims in these cases will

necessarily be complex, resource-intensive and time consuming.”) (emphasis in original).

Allowing discovery—much less the presentation of evidence at trial—into Plaintiffs’ broad Monell

allegations will unquestionably complicate matters further and exponentially increase the cost to

the parties and burden on the Court, not to mention require Plaintiffs to wait years longer than is

necessary to resolve their claims for compensatory damages. Accordingly, the interest of litigation

and judicial economy weighs in favor of bifurcating the Monell claims particularly, whereas here,

the costly and time-consuming discovery and litigation of those claims are ultimately unnecessary

to Plaintiffs’ recovery.




                                                13
 Case: 1:18-cv-01049 Document #: 130 Filed: 08/12/19 Page 14 of 15 PageID #:29153




II.      Prejudice to the Parties

         As already discussed, bifurcating the Monell claims will not prejudice Plaintiffs’ ability to

recover the compensatory damages they seek. Plaintiffs do not dispute this. Rather, Plaintiffs

focus on the “social importance of imposing liability against the City” and argue their claims

against the City also seek non-economic relief of awareness, systemic reform, and deterrence of

future constitutional deprivations that would otherwise never occur if the City manages to avoid

litigating its own culpability in Plaintiffs’ injuries as it has repeatedly been allowed to do through

motions to bifurcate like the one currently before the Court. (Dkt. 91 at 11–14). Plaintiffs argue,

therefore, that they would be “severely prejudiced” if not permitted to pursue their Monell claims.

(Id.).

         Plaintiffs are correct that granting the City’s Motion would effectively eliminate any

opportunity for Plaintiffs to litigate the merits of their Monell claims. This result is not lost on the

Court. Moreover, the Court agrees that § 1983 claims are intended not only to compensate victims

for past wrongs but also to deter future constitutional deprivations (see Dkt. 91 at 12 (citing Owen

v. City of Independence, 445 U.S. 622, 651 (1980)) and that bifurcating Plaintiffs’ Monell claims

necessarily forecloses the opportunity for deterrence that may come from those particular § 1983

claim, to the extent there is one. Plaintiffs cite several examples of judgments and settlements

paid by the City to resolve claims similar to Plaintiffs’ here—all without the City ever admitting

its own culpability for the alleged misconduct—as proof that unless the City is held directly liable

for these unconstitutional practices, they will continue. (See Dkt. 91 at 14, n. 8–9). But Plaintiffs

fail to explain how Monell liability would necessarily give rise to reform; in fact, Plaintiffs explain

that the City will soon adopt a number of police reforms pursuant to a Consent Decree with the

Illinois Attorney General—i.e. reform achieved without Monell liability, albeit more slowly than



                                                  14
 Case: 1:18-cv-01049 Document #: 130 Filed: 08/12/19 Page 15 of 15 PageID #:29153




Plaintiffs and others similarly situated are willing to accept. Ultimately, Plaintiffs provide

insufficient reason to find that a judgment entered in this case against the City based on the claims

against the Defendant Officers would not serve as an adequate deterrent. See, e.g., Williams, 315

F. Supp. 3d at 1084 (“[Plaintiff’s] complaint does not limit any extraordinarily large judgment to

his Monell claim; instead, it is entirely possible that [he] could be awarded a large judgment against

the Officers, which presumably send the same message to the City and police department.”);

Parker v. Banner, 479 F.Supp.2d 827, 829 (N.D. Ill. 2007) (“If a constitutional violation occurred,

then the City pays. . . . [T]hat is all Owen requires. The idea that the Supreme Court requires some

extra incentive to deter cities from allowing their employees to violate rights is inconsistent with

its policy of immunizing cities from punitive damages.”). The Court in no way means to minimize

Plaintiffs’ interest in pursuing their Monell claims for reasons beyond monetary compensation but

the Court must consider the issue of bifurcation with a “pragmatic mindset” and, in doing so, finds

that bifurcation is appropriate in this case. See, e.g., Allison, 2012 WL 4760863, at *1.

                                          CONCLUSION

       For the reasons stated above, the Court grants the City’s Motion to Bifurcate and Stay

Discovery on Plaintiffs’ Monell Claims (Dkt. 81). Accordingly, the Court bifurcates Plaintiffs’

Monell claims (Count VII) and stays all litigation, including discovery, of those claims.

Additionally, the Court enters the City’s proposed Limited Consent with respect to each Plaintiff

(Dkt. 81-1, 81-2, 81-3, 81-4).




                                               ____________________________________
                                               Hon, Virginia M. Kendall
                                               United States District Judge
Date: August 12, 2019



                                                 15
